Atkinson, J.
1. Where a witness on examination had testified to a fact, and was again interrogated in reference to the same matter, it was not objectionable as the expression of an opinion on the issues in the ease that the judge remarked that the witness had already testified to the fact.
2. The grounds of the motion for new trial which complain of rulings upon the admissibility of evidence and excerpts from the charge of the court, some of which were alleged to be unauthorized by the evidence, and others to misstate the contentions of the parties, were without merit, and not of such character as to require eiaboration.
3. Where a deed provided for the securing of the principal debt, and also contained covenants that the debtor would pay the taxes and insurance on the property and the attorney’s fees; and where on the trial of a suit *460brought to recover the amount of principal and interest of the main debt, and certain amounts as having been paid for taxes and insurance, and attorney’s fees, and to have all of these declared to be special liens on the property, a verdict was returned generally in favor of the plaintiff, but, on inquiry from the court, the foreman of the jury informed him that the intention was to find the full amount of principal sued for; with interest at a stated per cent, thereon, and for the amounts alleged to have been paid for insurance and taxes, and also the amount of attorney’s fees claimed, there was no error on the part of the court in framing a verdict to carry out this purpose and submitting it to the jury; nor was there error, after the jury had retired and returned with a verdict so framed as their verdict, and each of them on being polled stated that he had agreed to it, in receiving such verdict over objection on the ground that the jury had already found one verdict and could not find another, nor on the ground that the judge was invading the province of the jury in making one for them. Smith v. Pilcher, 130 Ga. 350 (60 S. E. 1000); Jordan v. Downs, 118 Ga. 544 (45 S. E. 439); Seaboard Air-Line Ry. v. Howe, ante, 429 (77 S. E. 387).
February 13, 1913.
Complaint. Before Judge Felton. Bibb superior court. January 18, 1912.
Nottingham & Nottingham, for plaintiff in error.
John P. Boss, contra.
4. The evidence was sufficient -"to support the verdict, and there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.